CNI CHARTER FUNDS High Yield Bond Fund Supplement dated May 7, 2009 to Prospectuses dated January 28, 2009 This supplements certain information contained in the Prospectuses and should be read in conjunction with the Prospectuses. The following paragraphs replace the first, second, third and fourth full paragraphs on page 26 of the Class N prospectus and the third, fourth, fifth and sixth paragraphs on page 26 of the Institutional Class prospectus: Guggenheim Investment Management, LLC.Guggenheim Investment Management, LLC (“Guggenheim”) currently serves as the High Yield Bond Fund’s sub-advisor, providing investment advisory and portfolio management services pursuant to a sub-advisory agreement with CNAM.Guggenheim’s principal offices are located at 135 East 57th Street, 6th Floor, New York, New York 10022.Guggenheim provides investment advisory services to institutional clients including public pensions, corporate pensions, foundations, insurance companies and family offices, and as of May 1, 2009 managed or sub-managed $15.5 billion in assets.Guggenheim is a subsidiary of Guggenheim Partners, LLC, a global diversified financial services firm which offers capital markets services, portfolio and risk management expertise, wealth management, investment management and family office services. The High Yield Bond Fund is managed by Richard J. Lindquist, CFA, a Managing Director and Portfolio Manager at Guggenheim.Mr. Lindquist joined Guggenheim on April 15, 2009, and is its portfolio manager for high yield strategies and a member of its Investment Committee.He was previously a Managing Director and the head of the high yield management team at Halbis Capital Management (USA), Inc., whose parent company he joined in 2005.Prior to working for Halbis, Mr. Lindquist was previously a Managing Director and the head of the high yield management team at Credit Suisse Asset Management, LLC.
